DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending for examination in this application.

Response to Arguments
35 USC 101:
Applicant’s claim amendments have integrated a practical application into the claims, namely that of providing improved graphical user interfaces for computer-aided design applications.  The 35 USC 101 rejections are overcome via the amendment and are withdrawn.
35 USC 103:
Rorato ¶80 was cited, which discusses step that "at step S40, a modification is performed by the user on the subset selected at step S20".  Applicant argues that Rorato is silent as to how the removing is done.  This is not the case.  The cited step S20 of Rorato does involve features that fall within the scope of silhouettes.  See for example Fig. 10 (a 2D overhead view of the part, aka a silhouette) and ¶92, "Alternatively, the holes might be highlighted, e.g. by modifying their color."  Note that "FIGS. 8, 9 and 10 illustrate the flowchart of FIG. 1;" (Rorato, ¶32), which steps S40 and S20 are part of.  Further, Rorato's selection utilizes subsets of boundary representations that are similar to the selected subset (done via features similarity function), which is equivalent to utilizing silhouettes - see for example Figs. 3 and 4.  Note that "FIG. 3 illustrates the step S11. The step S11 is typically performed after step S20." (Rorato, ¶69).
In view of the above, the cited references are maintained to render obvious the claim language, including the use of silhouettes.  Further, one of ordinary skill in the art would equate the feature of "selection" to highlighting (see e.g. ¶92 of Rorato which explicitly lists this as an option), and highlighting set of features in a displayed CAD model is equivalent to casting a silhouette on them.  In view of the above analysis, applicant's arguments regarding the 35 USC 103 rejections are respectfully not persuasive.  The prior-made grounds of rejection are maintained.  Additional citations are provided to match the amended claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-14 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tayal et al. (U.S. Publication No. 2013/0046511 A1), hereinafter Tayal in view of Rorato et al. (U.S. Publication No. 2018/0181682 A1), hereinafter Rorato.

As to claim 1, Tayal discloses a computer-implemented method of simplifying a computer-aided design (CAD) model, the method comprising, (Abstract, lines 1-2, a method for simplifying a representation of a computer-aided design model):
receiving a CAD model of a real-world object, the received CAD model representing the real-world object as an assembly, the CAD model being formed of the assembly, plural components, and features, (Paragraph [0029], lines 22-23, receiving a CAD model or CAD drafting/rendering application in the form of a deliverable component, Paragraph [0017], lines 3-5, CAD model may first convert the assembly into a simplified part in which each component of the assembly, Paragraph [0002], lines 13-14, CAD models may contain components or sub-assemblies, Paragraph [0007], lines 9-11, computer aided design model and program code instructions for closing the cavities with a closing feature, where the closing feature is disposed at a pre-defined depth);
generating a simplified CAD model from the derived simplified geometric entity, and replace components in at least one CAD model with the generated simplified CAD model, (Paragraph [0017], lines 1-11, A user implementing existing methods to convert a complex CAD model to a simplified representation of the CAD model may first convert the assembly into a simplified part in which each component of the assembly is converted to a solid lacking creation history. The user may then create thickened solids (a padded shape) to mask each outside cavity while keeping the cavity profile visible. A user may then visually locate all internal components individually and remove them from the assembly manually before finally grouping various components to result in a few major components).
and rendering the simplified CAD model in a GUI, thereby providing the GUI with improved performance (examiner notes that the second half of this limitation recites intended results and does not receive patentable weight, however, the rendering of the model in a GUI is disclosed by Tayal, see e.g. ¶10 a simplified rendering of a three-dimensional computer-aided design model according to an example embodiment of the present invention; ¶26 provide the user a graphical user interface illustrating the internal versus external components and provide the user with a list of each.)
However, Tayal does not specifically teach in response to user command, selecting one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model, and applying a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components.
Rorato teaches in response to user command, selecting one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model, (Rorato, Paragraph [0016]-[0017], selecting, upon user action, a subset of the boundary representation that represents a geometric feature; identifying all the subsets of the boundary representation that are similar to the selected subset of the boundary representation by applying a feature similarity function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato by in response to user command, selecting one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model. Doing so enables the grouping faces of the boundary representation into groups of faces, each face of a group being similar with the other faces of the group, (Rorato, Paragraph [0020]).
Rorato teaches applying a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components, (Rorato, Paragraph [0080], Then, at step S40, a modification is performed by the user on the subset selected at step S20. The modification may comprise the modification of a geometry of one or more faces of the selected subset.; Rorato, Paragraph [0010], Typical example is “select all rounds with radius smaller than 5 mm and remove them from the solid”). Examiner’s Note: the typical example of removing rounds is equivalent excluding such features, amounting to a simplification operation, and Rorato is using this example as a modification operation done at S40 when these features are applied to Tayal is obvious given the rationale below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato by applying a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components. This gives topological data that provide topological entities, which are entities described in terms of references to geometrical entities and/or relationships with other topological entities. The relationship that associates a topological entity to other topological entities by which they are topologically bounded, (Rorato, Paragraph [0058]).

As to claim 11, Tayal discloses the method of claim 1, further comprising: configuring multiple groups of components, each group formed by selecting one or more components of the received CAD model, (Paragraph [0003], lines 12-15, The internal components of an assembly which are not externally visible may be removed from the CAD model. The individual components of the CAD model may be merged into a single component or grouped into multiple larger components based upon customer or supplier needs);
creating one simplified geometric entity by merging the respective derived simplified geometric entities, (Paragraph [0035], the processor 52 or processing circuitry 50 may be configured to execute software or instructions to automatically, or at least partially automatically create a simplified representation of the 3-D CAD model and provide information about the automatically generated representation); and
generate a simplified CAD model from the derived simplified geometric entity, and replace components in at least one CAD model with the generated simplified CAD model, (Paragraph [0017], lines 1-11, A user implementing existing methods to convert a complex CAD model to a simplified representation of the CAD model may first convert the assembly into a simplified part in which each component of the assembly is converted to a solid lacking creation history. The user may then create thickened solids (a padded shape) to mask each outside cavity while keeping the cavity profile visible. A user may then visually locate all internal components individually and remove them from the assembly manually before finally grouping various components to result in a few major components).
 However, Tayal does not specifically teach applying the simplification operation to each of the multiple groups and deriving respective simplified geometric entities.
Rorato teaches applying the simplification operation to each of the multiple groups and deriving respective simplified geometric entities, (Rorato, Paragraph [0058], The modeled object represented by the B-Rep is a part, e.g. a mechanical part. The providing S10 may result from a designer working on a modeled object (in this case on its boundary representation). The boundary representation is a widely known format for modeling a 3D object in terms of its envelop (i.e. its outer surfaces). The B-Rep thus designates data of a specific format that may comprise geometrical data and topological data. Geometrical data are data that provide geometrical entities, which are entities described in terms of 3D positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato by applying the simplification operation to each of the multiple groups and deriving respective simplified geometric entities. This gives topological data that provide topological entities, which are entities described in terms of references to geometrical entities and/or relationships with other topological entities. The relationship that associates a topological entity to other topological entities by which they are topologically bounded, (Rorato, Paragraph [0058]).

Regarding claim 12, Tayal discloses the method of claim 1, wherein the at least one projected silhouette outline excludes the features from view of the user and from memory storing the simplified model, (Paragraph [0003], lines 15-21, Each of these operations may require a user to individually select features and delete or modify them as necessary such that the process may be time consuming and tedious in addition to introducing many opportunities for errors. It may be desirable to develop a method to create a simplified rendering of a CAD model without requiring minimal user input at each step of the process).

Regarding claim 13, Tayal discloses the method of claim 1, wherein the derived simplified geometric entity is a three-dimensional (3D) boundary representation (B-rep) geometry, (Paragraph [0023], Some existing techniques for removing internal components of a 3-D model include virtually wrapping the 3-D model and creating a surface of the virtual wrap. The wrapping may be performed using the boundary representation (B-rep) method with curved surface equations used to describe the shape of the model).

As to claim 14, Tayal discloses a computer system for simplifying a computer-aided design (CAD) model, the system comprising, (Abstract, lines 1-2, a method for simplifying a representation of a computer-aided design model):
a processor operatively coupled to a data storage system, the data storage system storing a CAD model, (Paragraph [0030], an apparatus for provision of simplifying a representation of a CAD model is provided. The apparatus may include or otherwise be in communication with processing circuitry 50 that is configured to perform data processing, with the processing circuitry 50 may include a processor 52 and a storage device 54 that may be in communication with or otherwise control a user interface 60 and a device interface 62); and
a data storage memory operatively coupled to the processor and comprising instructions to configure the processor to, (Paragraph [0033],  the storage device 54 may include one or more non-transitory storage or memory devices such as, for example, volatile and/or non-volatile memory that may be either fixed or removable. The storage device 54 may be configured to store information, data, applications, instructions or the like for enabling the apparatus to carry out various functions):
receive a CAD model of a real-world object, the received CAD model representing the real-world object as an assembly, the CAD model being formed of the assembly, plural components, and features, (Paragraph [0029], lines 22-23, receiving a CAD model or CAD drafting/rendering application in the form of a deliverable component, Paragraph [0017], lines 3-5, CAD model may first convert the assembly into a simplified part in which each component of the assembly, Paragraph [0002], lines 13-14, CAD models may contain components or sub-assemblies, Paragraph [0007], lines 9-11, computer aided design model and program code instructions for closing the cavities with a closing feature, where the closing feature is disposed at a pre-defined depth);
generate a simplified CAD model from the derived simplified geometric entity, and replace components in at least one CAD model with the generated simplified CAD model, (Paragraph [0017], lines 1-11, A user implementing existing methods to convert a complex CAD model to a simplified representation of the CAD model may first convert the assembly into a simplified part in which each component of the assembly is converted to a solid lacking creation history. The user may then create thickened solids (a padded shape) to mask each outside cavity while keeping the cavity profile visible. A user may then visually locate all internal components individually and remove them from the assembly manually before finally grouping various components to result in a few major components).
and rendering the simplified CAD model in a GUI, thereby providing the GUI with improved performance (examiner notes that the second half of this limitation recites intended results and does not receive patentable weight, however, the rendering of the model in a GUI is disclosed by Tayal, see e.g. ¶10 a simplified rendering of a three-dimensional computer-aided design model according to an example embodiment of the present invention; ¶26 provide the user a graphical user interface illustrating the internal versus external components and provide the user with a list of each.)
However, Tayal does not specifically teach in response to user command, select one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model, and apply a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components.
Rorato teaches in response to user command, select one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model, (Rorato, Paragraph [0016]-[0017], selecting, upon user action, a subset of the boundary representation that represents a geometric feature; identifying all the subsets of the boundary representation that are similar to the selected subset of the boundary representation by applying a feature similarity function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato by in response to user command, select one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model. Doing so enables the grouping faces of the boundary representation into groups of faces, each face of a group being similar with the other faces of the group, (Rorato, Paragraph [0020]).
Rorato teaches apply a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components, (Rorato, Paragraph [0080], Then, at step S40, a modification is performed by the user on the subset selected at step S20. The modification may comprise the modification of a geometry of one or more faces of the selected subset.; Rorato, Paragraph [0010], Typical example is “select all rounds with radius smaller than 5 mm and remove them from the solid”). Examiner’s Note: the typical example of removing rounds is equivalent excluding such features, amounting to a simplification operation, and Rorato is using this example as a modification operation done at S40 when these features are applied to Tayal is obvious given the rationale below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato by apply a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components. This gives topological data that provide topological entities, which are entities described in terms of references to geometrical entities and/or relationships with other topological entities. The relationship that associates a topological entity to other topological entities by which they are topologically bounded, (Rorato, Paragraph [0058]).

As to claim 24, Tayal discloses the system of claim 14, further comprising: configuring multiple groups of components, each group formed by selecting one or more components of the received CAD model, (Paragraph [0003], lines 12-15, The internal components of an assembly which are not externally visible may be removed from the CAD model. The individual components of the CAD model may be merged into a single component or grouped into multiple larger components based upon customer or supplier needs);
creating one simplified geometric entity by merging the respective derived simplified geometric entities, (Paragraph [0035], the processor 52 or processing circuitry 50 may be configured to execute software or instructions to automatically, or at least partially automatically create a simplified representation of the 3-D CAD model and provide information about the automatically generated representation); and
generating the simplified CAD model from the one simplified geometric entity, (Paragraph [0017], lines 1-11, A user implementing existing methods to convert a complex CAD model to a simplified representation of the CAD model may first convert the assembly into a simplified part in which each component of the assembly is converted to a solid lacking creation history. The user may then create thickened solids (a padded shape) to mask each outside cavity while keeping the cavity profile visible. A user may then visually locate all internal components individually and remove them from the assembly manually before finally grouping various components to result in a few major components).
 However, Tayal does not specifically teach applying the simplification operation to each of the multiple groups and deriving respective simplified geometric entities.
Rorato teaches applying the simplification operation to each of the multiple groups and deriving respective simplified geometric entities, (Rorato, Paragraph [0058], The modeled object represented by the B-Rep is a part, e.g. a mechanical part. The providing S10 may result from a designer working on a modeled object (in this case on its boundary representation). The boundary representation is a widely known format for modeling a 3D object in terms of its envelop (i.e. its outer surfaces). The B-Rep thus designates data of a specific format that may comprise geometrical data and topological data. Geometrical data are data that provide geometrical entities, which are entities described in terms of 3D positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato by applying the simplification operation to each of the multiple groups and deriving respective simplified geometric entities. This gives topological data that provide topological entities, which are entities described in terms of references to geometrical entities and/or relationships with other topological entities. The relationship that associates a topological entity to other topological entities by which they are topologically bounded, (Rorato, Paragraph [0058]).

Regarding claim 25, Tayal discloses the system of claim 14, wherein the at least one projected silhouette outline excludes the features from view of the user and from memory storing the simplified model, (Paragraph [0003], lines 15-21, Each of these operations may require a user to individually select features and delete or modify them as necessary such that the process may be time consuming and tedious in addition to introducing many opportunities for errors. It may be desirable to develop a method to create a simplified rendering of a CAD model without requiring minimal user input at each step of the process).

Regarding claim 26, Tayal discloses the method of claim 1, wherein the derived simplified geometric entity is a three-dimensional (3D) boundary representation (B-rep) geometry, (Paragraph [0023], Some existing techniques for removing internal components of a 3-D model include virtually wrapping the 3-D model and creating a surface of the virtual wrap. The wrapping may be performed using the boundary representation (B-rep) method with curved surface equations used to describe the shape of the model).

As to claim 27, Tayal discloses a non-transitory computer-readable data storage medium comprising instructions causing a computer to, (Abstract, lines 1-2, a method for simplifying a representation of a computer-aided design model):
receive a CAD model of a real-world object, the received CAD model representing the real-world object as an assembly, the CAD model being formed of the assembly, plural components, and features, (Paragraph [0029], lines 22-23, receiving a CAD model or CAD drafting/rendering application in the form of a deliverable component, Paragraph [0017], lines 3-5, CAD model may first convert the assembly into a simplified part in which each component of the assembly, Paragraph [0002], lines 13-14, CAD models may contain components or sub-assemblies, Paragraph [0007], lines 9-11, computer aided design model and program code instructions for closing the cavities with a closing feature, where the closing feature is disposed at a pre-defined depth);
generate a simplified CAD model from the derived simplified geometric entity, and replace components in at least one CAD model with the generated simplified CAD model, (Paragraph [0017], lines 1-11, A user implementing existing methods to convert a complex CAD model to a simplified representation of the CAD model may first convert the assembly into a simplified part in which each component of the assembly is converted to a solid lacking creation history. The user may then create thickened solids (a padded shape) to mask each outside cavity while keeping the cavity profile visible. A user may then visually locate all internal components individually and remove them from the assembly manually before finally grouping various components to result in a few major components).
and rendering the simplified CAD model in a GUI, thereby providing the GUI with improved performance (examiner notes that the second half of this limitation recites intended results and does not receive patentable weight, however, the rendering of the model in a GUI is disclosed by Tayal, see e.g. ¶10 a simplified rendering of a three-dimensional computer-aided design model according to an example embodiment of the present invention; ¶26 provide the user a graphical user interface illustrating the internal versus external components and provide the user with a list of each.)
However, Tayal does not specifically teach in response to user command, select one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model, and apply a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components.
Rorato teaches in response to user command, select one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model, (Rorato, Paragraph [0016]-[0017], selecting, upon user action, a subset of the boundary representation that represents a geometric feature; identifying all the subsets of the boundary representation that are similar to the selected subset of the boundary representation by applying a feature similarity function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato by in response to user command, select one or more components of the plural components of the received CAD model, the selected one or more components being situated in spatial proximity in the received CAD model. Doing so enables the grouping faces of the boundary representation into groups of faces, each face of a group being similar with the other faces of the group, (Rorato, Paragraph [0020]).
Rorato teaches apply a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components, (Rorato, Paragraph [0080], Then, at step S40, a modification is performed by the user on the subset selected at step S20. The modification may comprise the modification of a geometry of one or more faces of the selected subset.; Rorato, Paragraph [0010], Typical example is “select all rounds with radius smaller than 5 mm and remove them from the solid”). Examiner’s Note: the typical example of removing rounds is equivalent excluding such features, amounting to a simplification operation, and Rorato is using this example as a modification operation done at S40 when these features are applied to Tayal is obvious given the rationale below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato by apply a simplification operation to the selected one or more components, the simplification operation deriving a simplified geometric entity by projecting at least one silhouette outline that encloses the selected one or more components, the at least one projected silhouette outline excluding features of the selected one or more components. This gives topological data that provide topological entities, which are entities described in terms of references to geometrical entities and/or relationships with other topological entities. The relationship that associates a topological entity to other topological entities by which they are topologically bounded, (Rorato, Paragraph [0058]).

Claims 2, 7, 10, 15, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tayal et al. (U.S. Publication No. 2013/0046511 A1), hereinafter Tayal in view of Rorato et al. (U.S. Publication No. 2018/0181682 A1), hereinafter Rorato, in further view of Zegdoun et al. (U.S. Publication No. 2014/0028675 A1), hereinafter Zegdoun.

As to claim 2, Tayal discloses the method of claim 1. However, Tayal does not specifically teach wherein the selected one or more components include at least one of: a part, a subassembly, a solid body, and a surface body of the real-world object as represented in the CAD model.
Zegdoun teaches wherein the selected one or more components include at least one of: a part, a subassembly, a solid body, and a surface body of the real-world object as represented in the CAD model, (Zegdoun, Paragraph [0005], The design engineer creates parts and may assemble the parts into a subassembly. A subassembly may also consist of other subassemblies. An assembly is designed using parts and subassemblies. Parts and subassemblies are hereinafter collectively referred to as components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Zegdoun wherein the selected one or more components include at least one of: a part, a subassembly, a solid body, and a surface body of the real-world object as represented in the CAD model. Doing so enables one to retrieve a silhouette outline from the real-world object.

As to claim 7, Tayal discloses the method of claim 5. However, Tayal does not specifically teach wherein if the selected type is circle, generating the at least one projected silhouette outline by: automatically computing a smallest volume bounding cylinder capable of tightly enclosing the selected one or more components, wherein computing a cylinder radius, an axis, and a center point of the bounding cylinder using a largest cylindrical face of the selected one or more components.
Zegdoun teaches wherein if the selected type is circle, generating the at least one projected silhouette outline by, (Zegdoun, Paragraph [0034], An embodiment of the present invention determines which geometric entities are likely to be mating candidates. Mating candidates are exterior faces of a model. Shown in FIG. 1 are a rectangular face 110 and a circular face 112 that are likely mating candidates): automatically computing a smallest volume bounding cylinder capable of tightly enclosing the selected one or more components, wherein computing a cylinder radius, an axis, and a center point of the bounding cylinder using a largest cylindrical face of the selected one or more components, (Paragraph [0014], lines 3-7, the visibility factor is determined or otherwise calculated by generating viewing vectors that emanate from points that form a bounding enclosure around the computer-aided design model toward a center of the bounding enclosure, and Paragraph [0045], Surface types may also be factored into the visibility calculation in that faces that are planes and cylinders are more heavily weighted than faces that are analytical surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Zegdoun wherein if the selected type is circle, generating the at least one projected silhouette outline by: automatically computing a smallest volume bounding cylinder capable of tightly enclosing the selected one or more components, wherein computing a cylinder radius, an axis, and a center point of the bounding cylinder using a largest cylindrical face of the selected one or more components. Doing so enables one to use the minimum volume bounding for the outline.

As to claim 10, Tayal discloses the method of claim 5. However, Tayal does not specifically teach wherein the simplification operation automatically determines a projection direction for the at least one projected silhouette outline by using the largest planar face of the selected one or more components.
Zegdoun teaches wherein the simplification operation automatically determines a projection direction for the at least one projected silhouette outline by using the largest planar face of the selected one or more components, (Zegdoun, Paragraph [0043], for each part, the numbers of pixels that would be visible when the respective part is viewed in the directions of the viewing vectors from a point along a respective vector are calculated and summed (steps 640 through 660). Procedure 600 then determines the visibility of each face in the model in the same manner. That is, for each face the numbers of pixels that are visible when the face is viewed in the directions of the various viewing vectors from points along the respective vectors are summed (steps 650 through 660). The points from which the faces and parts are viewed may be the points determined in step 620 or points further away or closer to the model in the direction of the respective viewing vectors). Examiner’s Note: By the summing of the numbers of pixels when the face is viewed would provide the largest planar face.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Zegdoun wherein the simplification operation automatically determines a projection direction for the at least one projected silhouette outline by using the largest planar face of the selected one or more components. Doing so would enable one to obtain a silhouette outline that best-fits the solid body.

42.	As to claim 15, Tayal discloses the system of claim 14. However, Tayal does not specifically teach wherein the selected one or more components include at least one of: a part, a subassembly, a solid body, and a surface body of the real-world object as represented in the CAD model.
Zegdoun teaches wherein the selected one or more components include at least one of: a part, a subassembly, a solid body, and a surface body of the real-world object as represented in the CAD model, (Zegdoun, Paragraph [0005], The design engineer creates parts and may assemble the parts into a subassembly. A subassembly may also consist of other subassemblies. An assembly is designed using parts and subassemblies. Parts and subassemblies are hereinafter collectively referred to as components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Zegdoun wherein the selected one or more components include at least one of: a part, a subassembly, a solid body, and a surface body of the real-world object as represented in the CAD model. Doing so enables one to retrieve a silhouette outline from the real-world object.

As to claim 20, Tayal discloses the system of claim 18. However, Tayal does not specifically teach wherein if the selected type is circle, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by: automatically computing a smallest volume bounding cylinder capable of tightly enclosing the selected one or more components, wherein computing a cylinder radius, an axis, and a center point of the bounding cylinder using a largest cylindrical face of the selected one or more components.
Zegdoun teaches wherein if the selected type is circle, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by, (Zegdoun, Paragraph [0034], An embodiment of the present invention determines which geometric entities are likely to be mating candidates. Mating candidates are exterior faces of a model. Shown in FIG. 1 are a rectangular face 110 and a circular face 112 that are likely mating candidates): automatically computing a smallest volume bounding cylinder capable of tightly enclosing the selected one or more components, wherein computing a cylinder radius, an axis, and a center point of the bounding cylinder using a largest cylindrical face of the selected one or more components, (Paragraph [0014], lines 3-7, the visibility factor is determined or otherwise calculated by generating viewing vectors that emanate from points that form a bounding enclosure around the computer-aided design model toward a center of the bounding enclosure, and Paragraph [0045], Surface types may also be factored into the visibility calculation in that faces that are planes and cylinders are more heavily weighted than faces that are analytical surfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Zegdoun wherein if the selected type is circle, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by: automatically computing a smallest volume bounding cylinder capable of tightly enclosing the selected one or more components, wherein computing a cylinder radius, an axis, and a center point of the bounding cylinder using a largest cylindrical face of the selected one or more components. Doing so enables one to use the minimum volume bounding for the outline.

As to claim 23, Tayal discloses the system of claim 18. However, Tayal does not specifically teach wherein the simplification operation automatically determines a projection direction for the at least one projected silhouette outline by using the largest planar face of the selected one or more components.
Zegdoun teaches wherein the simplification operation automatically determines a projection direction for the at least one projected silhouette outline by using the largest planar face of the selected one or more components, (Zegdoun, Paragraph [0043], for each part, the numbers of pixels that would be visible when the respective part is viewed in the directions of the viewing vectors from a point along a respective vector are calculated and summed (steps 640 through 660). Procedure 600 then determines the visibility of each face in the model in the same manner. That is, for each face the numbers of pixels that are visible when the face is viewed in the directions of the various viewing vectors from points along the respective vectors are summed (steps 650 through 660). The points from which the faces and parts are viewed may be the points determined in step 620 or points further away or closer to the model in the direction of the respective viewing vectors). Examiner’s Note: By the summing of the numbers of pixels when the face is viewed would provide the largest planar face.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Zegdoun wherein the simplification operation automatically determines a projection direction for the at least one projected silhouette outline by using the largest planar face of the selected one or more components. Doing so would enable one to obtain a silhouette outline that best-fits the solid body.

Claims 3, 4, 6, 8, 9, 16, 17, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tayal et al. (U.S. Publication No. 2013/0046511 A1), hereinafter Tayal in view of Rorato et al. (U.S. Publication No. 2018/0181682 A1), hereinafter Rorato, in further view of Ramani et al. (U.S. Publication No. 2004/0249809 A1), hereinafter Ramani.

As to claim 3, Tayal discloses the method of claim 1, further comprising: if the selected one or more components are unable to be enclosed by a single projected silhouette outline, projecting multiple silhouette outlines to enclose the selected one or more components, (Paragraph [0025], lines 4-17, The method may produce a set of two-dimensional (2-D) images created from the 3-D model. Each of the 2-D images may be generated by a viewpoint of the 3-D model. Each different 2-D image may then be generated by rotating the viewpoint a certain measure, such as 45 degrees as measured from a center-point of the 3-D model, from a previous viewpoint. The series of viewpoints or set of viewpoints used to create the set of 2-D images may substantially encircle the 3-D model. FIG. 3 illustrates an example embodiment of sixteen views of a 3-D model, each taken from a different viewpoint around the model. The 2-D images may be generated to illustrate only the solid lines from the model and not the hidden lines indicative of an object or line not visible from the viewpoint outside of the 3-D solid model).
However, Tayal does not specifically teach combining the multiple projected silhouette outlines by using a Boolean operation to locate common volume of the selected one or more components.
Ramani teaches combining the multiple projected silhouette outlines by using a Boolean operation to locate common volume of the selected one or more components, (Ramani, Paragraph [0194], FIG. 5 is a diagram of a feature interface object 500. This may represent one more steps into a hierarchy where model can withheld multiple products. Each product will have separate Geometry object which in turn will hold the features created or predefined. Geometry will as well hold the faceted representation of the solid model formed after Boolean operations are performed on the features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani by combining the multiple projected silhouette outlines by using a Boolean operation to locate common volume of the selected one or more components. Doing so enables one to use the union, subtracting, and intersecting volumes of solid models to create new solid models.

As to claim 4, Tayal discloses the method of claim 1. However, Tayal does not specifically teach wherein the simplified geometric entity of the generated simplified CAD model is associated in memory to the selected one or more components of the received CAD model, the association enabling updating the generated simplified CAD model when a user changes the received CAD model.
Ramani teaches wherein the simplified geometric entity of the generated simplified CAD model is associated in memory to the selected one or more components of the received CAD model, the association enabling updating the generated simplified CAD model when a user changes the received CAD model, (Ramani, Paragraph [0015]-[0017], Each 3D shape or parts of a particular 3D shape can be retrieved from the data store with feature vectors. The feature vectors include topology information and local geometric information associated with entities in the 3D shape or parts of the 3D shape. A 3D shape or a part of a 3D shape can be used as a search request to the one or more searchable data stores. The 3D shape or part embodied as a search request can be interactive constructed from scratch, selected by browsing a data store of 3D shapes or parts, or pasted or selected from an existing 3D shape or part. An answer set returned from a 3D search request can be organized into one or more related clusters, each cluster includes one or more 3D shape or parts associated with a particular portion of the answer set. The returned results and clusters can be interactively rated for relevance or non relevance and resubmitted as a modified search request. The interactions and number of resubmitted and modified search requests can continue until a searcher is satisfied with the results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani wherein the simplified geometric entity of the generated simplified CAD model is associated in memory to the selected one or more components of the received CAD model, the association enabling updating the generated simplified CAD model when a user changes the received CAD model. Doing so means the relevancy information can be associated with the searcher and used to intelligently alter any subsequent search requests issued from the searcher, (Ramani, Paragraph [0017]).

As to claim 6, Tayal discloses the method of claim 5. However, Tayal does not specifically teach wherein if the selected type is a rectangle, generating the at least one projected silhouette outline by: automatically computing a smallest volume bounding box capable of tightly enclosing the selected one or more components.
Ramani teaches wherein if the selected type is a rectangle, generating the at least one projected silhouette outline by, (Ramani, Paragraph [0208], The system enables the user to construct the 3D skeleton by assemble the primitive shapes first and then manipulate the shapes in 3D space with the primitive shapes including rectangle): automatically computing a smallest volume bounding box capable of tightly enclosing the selected one or more components, (Paragraph [0221], a bounding box for the 3D model is constructed and a voxel size chosen depending on the minimum bounding box dimension or use a user specified voxel size. The discrete bounding box dimensions are then calculated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani wherein if the selected type is a rectangle, generating the at least one projected silhouette outline by: automatically computing a smallest volume bounding box capable of tightly enclosing the selected one or more components. Doing so enables one to use the minimum volume bounding for the outline.

As to claim 8, Tayal discloses the method of claim 5. However, Tayal does not specifically teach wherein if the selection type is a polygon outline, generating the at least one projected silhouette outline by:
automatically computing a 3D polygon body that tightly encloses the selected one or more components, the computing:
(i)    creates an initial outline of the selected one or more components from an automatically determined projection direction,
(ii)    projects the initial outline on a plane and computes a convex hull polygon around the initial outline to create a planar polygon, and
(iii)    extrudes the created planar polygon in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components.
Ramani teaches wherein if the selection type is a polygon outline, generating the at least one projected silhouette outline by, (Ramani, Paragraph [0428], obtain the skeleton for polygonal figures):
automatically computing a 3D polygon body that tightly encloses the selected one or more components, the computing:
(i)    creates an initial outline of the selected one or more components from an automatically determined projection direction, (Ramani, Paragraph [0504], lines 4-6, The original 3D models were processed which generated different models with different level of details),
(ii)    projects the initial outline on a plane and computes a convex hull polygon around the initial outline to create a planar polygon, (Ramani, Paragraph [0306], lines 7-9, The number of voxels for a 3D model is determined based on the smallest dimension of its bounding box), and Examiner’s Note: convex hull of a shape is the smallest convex set that contains it.
(iii)    extrudes the created planar polygon in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components, (Ramani, Paragraph [0204], This function is important for creating extrusion from 2D shape profile. It is more than intuitive that once the sketch loop is finished, a user will use same device that is the mouse or digital pen to extrude the profile. So after user finishes the loop, user prompts for extrusion through next mouse stroke or drag and interactively specifies the depth till which he/she wants to extrude the profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani wherein if the selection type is a polygon outline, generating the at least one projected silhouette outline by: automatically computing a 3D polygon body that tightly encloses the selected one or more components, the computing: creates an initial outline of the selected one or more components from an automatically determined projection direction, projects the initial outline on a plane and computes a convex hull polygon around the initial outline to create a planar polygon, extrudes the created planar polygon in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components. Doing so enables one to use the minimum volume bounding for the outline.

As to claim 9, Tayal discloses the method of claim 5. However, Tayal does not specifically teach wherein if the selection type is a tight fit outline, generating the at least one projected silhouette outline by:
automatically computing a 3D body that tightly encloses the selected one or more components, the computing:
(i)    creates an initial outline of the selected one or more components from an automatically determined projection direction, and
(ii)    extrudes the initial outline in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components.
Ramani teaches wherein if the selection type is a tight fit outline, generating the at least one projected silhouette outline by, (Ramani, Paragraph [0178], an approximate sketch profile is created by dragging the mouse or pen around solid shape figures):
automatically computing a 3D body that tightly encloses the selected one or more components, the computing:
(i)    creates an initial outline of the selected one or more components from an automatically determined projection direction, (Ramani, Paragraph [0504], lines 4-6, The original 3D models were processed which generated different models with different level of details), and
(ii)    extrudes the initial outline in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components, (Ramani, Paragraph [0204], This function is important for creating extrusion from 2D shape profile. It is more than intuitive that once the sketch loop is finished, a user will use same device that is the mouse or digital pen to extrude the profile. So after user finishes the loop, user prompts for extrusion through next mouse stroke or drag and interactively specifies the depth till which he/she wants to extrude the profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani wherein if the selection type is a tight fit outline, generating the at least one projected silhouette outline by: automatically computing a 3D body that tightly encloses the selected one or more components, the computing: creates an initial outline of the selected one or more components from an automatically determined projection direction, and extrudes the initial outline in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components. Doing so enables one to use the minimum volume bounding for the outline.

As to claim 16, Tayal discloses the system of claim 14, further comprising instructions to configure the processor to: if the selected one or more components are unable to be enclosed by a single projected silhouette outline, project multiple silhouette outlines to enclose the selected one or more components, (Paragraph [0025], lines 4-17, The method may produce a set of two-dimensional (2-D) images created from the 3-D model. Each of the 2-D images may be generated by a viewpoint of the 3-D model. Each different 2-D image may then be generated by rotating the viewpoint a certain measure, such as 45 degrees as measured from a center-point of the 3-D model, from a previous viewpoint. The series of viewpoints or set of viewpoints used to create the set of 2-D images may substantially encircle the 3-D model. FIG. 3 illustrates an example embodiment of sixteen views of a 3-D model, each taken from a different viewpoint around the model. The 2-D images may be generated to illustrate only the solid lines from the model and not the hidden lines indicative of an object or line not visible from the viewpoint outside of the 3-D solid model).
However, Tayal does not specifically teach combine the multiple projected silhouette outlines by using a Boolean operation to locate common volume of the selected one or more components.
Ramani teaches combine the multiple projected silhouette outlines by using a Boolean operation to locate common volume of the selected one or more components, (Ramani, Paragraph [0194], FIG. 5 is a diagram of a feature interface object 500. This may represent one more steps into a hierarchy where model can withheld multiple products. Each product will have separate Geometry object which in turn will hold the features created or predefined. Geometry will as well hold the faceted representation of the solid model formed after Boolean operations are performed on the features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani to combine the multiple projected silhouette outlines by using a Boolean operation to locate common volume of the selected one or more components. Doing so enables one to use the union, subtracting, and intersecting volumes of solid models to create new solid models.

As to claim 17, Tayal discloses the system of claim 14. However, Tayal does not specifically teach wherein the simplified geometric entity of the generated simplified CAD model is associated in memory to the selected one or more components of the received CAD model, the association enabling updating the generated simplified CAD model when a user changes the received CAD model.
Ramani teaches wherein the simplified geometric entity of the generated simplified CAD model is associated in memory to the selected one or more components of the received CAD model, the association enabling updating the generated simplified CAD model when a user changes the received CAD model, (Ramani, Paragraph [0015]-[0017], Each 3D shape or parts of a particular 3D shape can be retrieved from the data store with feature vectors. The feature vectors include topology information and local geometric information associated with entities in the 3D shape or parts of the 3D shape. A 3D shape or a part of a 3D shape can be used as a search request to the one or more searchable data stores. The 3D shape or part embodied as a search request can be interactive constructed from scratch, selected by browsing a data store of 3D shapes or parts, or pasted or selected from an existing 3D shape or part. An answer set returned from a 3D search request can be organized into one or more related clusters, each cluster includes one or more 3D shape or parts associated with a particular portion of the answer set. The returned results and clusters can be interactively rated for relevance or non relevance and resubmitted as a modified search request. The interactions and number of resubmitted and modified search requests can continue until a searcher is satisfied with the results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani wherein the simplified geometric entity of the generated simplified CAD model is associated in memory to the selected one or more components of the received CAD model, the association enabling updating the generated simplified CAD model when a user changes the received CAD model. Doing so means the relevancy information can be associated with the searcher and used to intelligently alter any subsequent search requests issued from the searcher, (Ramani, Paragraph [0017]).

As to claim 19, Tayal discloses the system of claim 18. However, Tayal does not specifically teach wherein if the selected type is a rectangle, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by: automatically computing a smallest volume bounding box capable of tightly enclosing the selected one or more components.
Ramani teaches wherein if the selected type is a rectangle, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by, (Ramani, Paragraph [0208], The system enables the user to construct the 3D skeleton by assemble the primitive shapes first and then manipulate the shapes in 3D space with the primitive shapes including rectangle): automatically computing a smallest volume bounding box capable of tightly enclosing the selected one or more components, (Paragraph [0221], a bounding box for the 3D model is constructed and a voxel size chosen depending on the minimum bounding box dimension or use a user specified voxel size. The discrete bounding box dimensions are then calculated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani wherein if the selected type is a rectangle, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by: automatically computing a smallest volume bounding box capable of tightly enclosing the selected one or more components. Doing so enables one to use the minimum volume bounding for the outline.

As to claim 21, Tayal discloses the system of claim 18. However, Tayal does not specifically teach wherein if the selection type is a polygon outline, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by:
automatically computing a 3D polygon body that tightly encloses the selected one or more components, the computing:
(i)    creates an initial outline of the selected one or more components from an automatically determined projection direction,
(ii)    projects the initial outline on a plane and computes a convex hull polygon around the initial outline to create a planar polygon, and
(iii)    extrudes the created planar polygon in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components.
Ramani teaches wherein if the selection type is a polygon outline, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by, (Ramani, Paragraph [0428], obtain the skeleton for polygonal figures):
automatically computing a 3D polygon body that tightly encloses the selected one or more components, the computing:
(i)    creates an initial outline of the selected one or more components from an automatically determined projection direction, (Ramani, Paragraph [0504], lines 4-6, The original 3D models were processed which generated different models with different level of details),
(ii)    projects the initial outline on a plane and computes a convex hull polygon around the initial outline to create a planar polygon, (Ramani, Paragraph [0306], lines 7-9, The number of voxels for a 3D model is determined based on the smallest dimension of its bounding box), and Examiner’s Note: convex hull of a shape is the smallest convex set that contains it.
(iii)    extrudes the created planar polygon in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components, (Ramani, Paragraph [0204], This function is important for creating extrusion from 2D shape profile. It is more than intuitive that once the sketch loop is finished, a user will use same device that is the mouse or digital pen to extrude the profile. So after user finishes the loop, user prompts for extrusion through next mouse stroke or drag and interactively specifies the depth till which he/she wants to extrude the profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani wherein if the selection type is a polygon outline, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by: automatically computing a 3D polygon body that tightly encloses the selected one or more components, the computing: creates an initial outline of the selected one or more components from an automatically determined projection direction, projects the initial outline on a plane and computes a convex hull polygon around the initial outline to create a planar polygon, extrudes the created planar polygon in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components. Doing so enables one to use the minimum volume bounding for the outline.

As to claim 22, Tayal discloses the system of claim 18. However, Tayal does not specifically teach wherein if the selection type is a tight fit outline, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by:
automatically computing a 3D body that tightly encloses the selected one or more components, the computing:
(i)    creates an initial outline of the selected one or more components from an automatically determined projection direction, and
(ii)    extrudes the initial outline in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components.
Ramani teaches wherein if the selection type is a tight fit outline, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by, (Ramani, Paragraph [0178], an approximate sketch profile is created by dragging the mouse or pen around solid shape figures):
automatically computing a 3D body that tightly encloses the selected one or more components, the computing:
(i)    creates an initial outline of the selected one or more components from an automatically determined projection direction, (Ramani, Paragraph [0504], lines 4-6, The original 3D models were processed which generated different models with different level of details), and
(ii)    extrudes the initial outline in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components, (Ramani, Paragraph [0204], This function is important for creating extrusion from 2D shape profile. It is more than intuitive that once the sketch loop is finished, a user will use same device that is the mouse or digital pen to extrude the profile. So after user finishes the loop, user prompts for extrusion through next mouse stroke or drag and interactively specifies the depth till which he/she wants to extrude the profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Ramani wherein if the selection type is a tight fit outline, further comprising instructions to configure the processor to generate the at least one projected silhouette outline by: automatically computing a 3D body that tightly encloses the selected one or more components, the computing: creates an initial outline of the selected one or more components from an automatically determined projection direction, and extrudes the initial outline in the automatically determined projection direction to form the projected silhouette outline to fit around the selected one or more components. Doing so enables one to use the minimum volume bounding for the outline.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tayal et al. (U.S. Publication No. 2013/0046511 A1), hereinafter Tayal in view of Rorato et al. (U.S. Publication No. 2018/0181682 A1), hereinafter Rorato, in further view of Piya et al. (U.S. Publication No. 2018/0122138 A1), hereinafter Piya.

As to claim 5, Tayal discloses the method of claim 1, wherein applying the simplification operation includes one or more of:
indicating certain features of the selected one or more components that are to be maintained in the derived simplified geometric entity, (Paragraph [0025], lines 20-23, Each 2-D image created may consist of a set of geometrical entities such as lines, arcs, circles, and splines corresponding to components in the 3-D assembly model);
indicating whether to derive one simplified geometric entity or multiple simplified geometric entities from the selected one or more components, (Paragraph [0037], lines 3-6, The images generated may each be generated by a different viewpoint of the 3-D model such that each viewpoint is, for example, 45 degrees away from a previous viewpoint as measured from a center-point of the 3-D model).
Tayal does not specifically teach indicating small components that are less than a certain percentage of the CAD model assembly and are to be ignored when projecting the at least one silhouette outline.
Rorato teaches indicating small components that are less than a certain percentage of the CAD model assembly and are to be ignored when projecting the at least one silhouette outline, (Rorato, Paragraph [0010], all objects must be selected before the collective action is triggered. Typical example is “select all rounds with radius smaller than 5 mm and remove them from the solid”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato indicating small components that are less than a certain percentage of the CAD model assembly and are to be ignored when projecting the at least one silhouette outline. Doing so enables one to save time and also derive simplified geometry entities.
Tayal does not also specifically teach selecting a type for each projected silhouette outline, the selected type being one or more of: a rectangle, a circle, a polygon outline, and a tight fit outline; and selecting an orientation of the derived simplified geometric entity, the selected orientation being one or more of: automatic, front plane, side plane, top plane, and custom plane.
Piya teaches selecting a type for each projected silhouette outline, the selected type being one or more of: a rectangle, a circle, a polygon outline, and a tight fit outline, (Piya, Paragraph [0041], Blobby Shapes are created by first drawing a closed “profile curve” on the sketch plane (FIGS. 3 and 4). The curve can either be a single stroke free form curve or a polygon. This curve represents the medial cross sectional silhouette of the intended shape. To allow users to create precise profiles, e.g. circles, regular polygons, patterned designs etc., we provide a set of predefined template curves); and
selecting an orientation of the derived simplified geometric entity, the selected orientation being one or more of: automatic, front plane, side plane, top plane, and custom plane, (Piya, Paragraph [0049], the profile curves can be drawn directly on the sketch planes. User can rotate the design model and/or the plane to any convenient drawing orientation. Users can also manipulate the view of the 3D workspace in the middle of the drawing process to be able to see the sketched curves from different perspectives and scales).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Piya by selecting a type for each projected silhouette outline, the selected type being one or more of: a rectangle, a circle, a polygon outline, and a tight fit outline; and selecting an orientation of the derived simplified geometric entity, the selected orientation being one or more of: automatic, front plane, side plane, top plane, and custom plane. Doing so enables one to derive a simplified geometric entity for the defined group of components based on the defined silhouette type.

As to claim 18, Tayal discloses the system of claim 14, wherein applying the simplification operation includes one or more of:
indicating certain features of the selected one or more components that are to be maintained in the derived simplified geometric entity, (Paragraph [0025], lines 20-23, Each 2-D image created may consist of a set of geometrical entities such as lines, arcs, circles, and splines corresponding to components in the 3-D assembly model);
indicating whether to derive one simplified geometric entity or multiple simplified geometric entities from the selected one or more components, (Paragraph [0037], lines 3-6, The images generated may each be generated by a different viewpoint of the 3-D model such that each viewpoint is, for example, 45 degrees away from a previous viewpoint as measured from a center-point of the 3-D model).
Tayal does not specifically teach indicating small components that are less than a certain percentage of the CAD model assembly and are to be ignored when projecting the at least one silhouette outline.
Rorato teaches indicating small components that are less than a certain percentage of the CAD model assembly and are to be ignored when projecting the at least one silhouette outline, (Rorato, Paragraph [0010], all objects must be selected before the collective action is triggered. Typical example is “select all rounds with radius smaller than 5 mm and remove them from the solid”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Rorato indicating small components that are less than a certain percentage of the CAD model assembly and are to be ignored when projecting the at least one silhouette outline. Doing so enables one to save time and also derive simplified geometry entities.
Tayal does not also specifically teach selecting a type for each projected silhouette outline, the selected type being one or more of: a rectangle, a circle, a polygon outline, and a tight fit outline; and selecting an orientation of the derived simplified geometric entity, the selected orientation being one or more of: automatic, front plane, side plane, top plane, and custom plane.
Piya teaches selecting a type for each projected silhouette outline, the selected type being one or more of: a rectangle, a circle, a polygon outline, and a tight fit outline, (Piya, Paragraph [0041], Blobby Shapes are created by first drawing a closed “profile curve” on the sketch plane (FIGS. 3 and 4). The curve can either be a single stroke free form curve or a polygon. This curve represents the medial cross sectional silhouette of the intended shape. To allow users to create precise profiles, e.g. circles, regular polygons, patterned designs etc., we provide a set of predefined template curves); and
selecting an orientation of the derived simplified geometric entity, the selected orientation being one or more of: automatic, front plane, side plane, top plane, and custom plane, (Piya, Paragraph [0049], the profile curves can be drawn directly on the sketch planes. User can rotate the design model and/or the plane to any convenient drawing orientation. Users can also manipulate the view of the 3D workspace in the middle of the drawing process to be able to see the sketched curves from different perspectives and scales).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tayal to incorporate the teachings of Piya by selecting a type for each projected silhouette outline, the selected type being one or more of: a rectangle, a circle, a polygon outline, and a tight fit outline; and selecting an orientation of the derived simplified geometric entity, the selected orientation being one or more of: automatic, front plane, side plane, top plane, and custom plane. Doing so enables one to derive a simplified geometric entity for the defined group of components based on the defined silhouette type.

Conclusion                                                                                                                                                                                      
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/Primary Examiner, Art Unit 2147